Citation Nr: 0213057	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


What evaluation is warranted for post-traumatic stress 
disorder from October 22, 1992 to July 16, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970, and from January 1974 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

A Board decision in December 2001 denied the veteran's claim 
of clear and unmistakable error (CUE) of an August 1997 
rating decision.  The decision remanded the issues of 
entitlement to an effective date prior to July 17, 1998, for 
a disability rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) and entitlement to an 
effective date prior to July 17, 1998, for a total rating for 
compensation purposes based upon individual unemployability.  

The veteran appealed the issue addressing whether the August 
1997 rating decision was CUE to the United States Court of 
Appeals for Veterans Claims (Court).  

In a May 2002 Order, the Court vacated that part of the Board 
decision that determined that the August 1997 rating decision 
was clearly and unmistakably erroneous and remanded the 
matter to the Board for further proceedings.  


REMAND

A May 1993 rating decision granted entitlement to service 
connection for PTSD, and assigned a 30 percent rating, 
effective "the date of the veteran's claim," October 22, 
1992.  The veteran was notified of this decision in June 
1993.  The RO received a notice of disagreement to this 
action in October 1993, and the veteran perfected his appeal 
as to this issue in March 1994.  

In July 1996, the Board remanded a claim of entitlement to an 
evaluation in excess of 30 percent for post traumatic stress 
disorder.  Hence, pursuant to 38 C.F.R. § 20.1100 (2001) the 
Board did not enter a decision on that claim at that time. 

A rating decision dated in August 1997, increased the initial 
evaluation for post-traumatic stress disorder to 50 percent, 
effective October 22, 1992.  By written and signed 
correspondence dated in August 1997, the veteran stated, 
"accept the 50 [percent] you come with!  W/D appeal!" (sic)  
On July 17, 1998, a statement disagreeing with the August 
1997 rating decision granting an initial evaluation of 50 
percent for post-traumatic stress disorder, was received.  
Thereafter, a statement of the case was issued in July 1998 
and the veteran filed a timely appeal.  

In November 1999, the veteran filed a claim seeking a total 
disability rating for compensation purposes based upon 
individual unemployability (TDIU).  

A rating decision of May 2000 granted entitlement to a TDIU 
and increased the evaluation of the veteran's service-
connected PTSD from 50 to 70 percent, effective July 17, 
1998.  

In July 2000, the veteran filed a notice of disagreement with 
respect to that portion of the May 2000 rating decision 
granting an increased rating for PTSD, and asserted that 
there was a clear and unmistakable error (CUE) with the 
evaluation assigned in the August 1997 rating decision.  

A January 2001 rating decision did not find CUE in the August 
1997 rating decision.  The veteran disagreed with that 
decision in February 2001.  He also filed a claim seeking an 
effective date prior to July 17, 1998, for a disability 
rating in excess of 50 percent for post-traumatic stress 
disorder and an effective date prior to July 17, 1998, for a 
total rating for compensation purposes based upon individual 
unemployability.

The veteran testified at a personal hearing before the RO in 
March 2001, that with regard to the correspondence dated in 
August 1997, he did not write "W/D appeal!"  He stated that 
he did not remember writing this document and the statement 
"W/D appeal!" was not his handwriting.

In August 2001, a Decision Review Officer increased the 
evaluation for PTSD from 70 to 100 percent, effective July 
18, 1998.  

Based upon the foregoing history, the Board finds that the 
veteran's August 1997 letter constitutes a withdrawal of the 
then existing appeal of the May 1993 rating decision that 
granted entitlement to service connection for PTSD and 
assigned a 30 percent evaluation, effective October 22, 1992.  

The veteran testified at a personal hearing before the RO in 
March 2001, that with regard to the correspondence dated in 
August 1997, he did not write "W/D appeal!"  He stated that 
he did not remember writing this document and the statement 
"W/D appeal!" is not his handwriting.  He does testify that 
the signature on the document is his.  Accordingly, the Board 
finds that the veteran's signature is sufficient proof to 
conclude that he read and examined the document before 
signing it.  It is logical to conclude that the veteran read 
what he signed.  Moreover, it is well to note that the 
appellant has not presented any evidence explaining how the 
phrase "W/D appeal!" came to be included in this statement 
which he admittedly signed.  Hence, the Board finds that the 
statement dated in August 1997 came from the veteran, and 
that it was a valid withdrawal of the substantive appeal to 
the May 1993 rating decision.  See 38 C.F.R. § 20.204(b) 
(2001). 

After a notice of disagreement or substantive appeal has been 
withdrawn, it may be reactivated by a claimant or an 
authorized representative, only if a request is received by 
VA within the remaining appeal period.  See M21-1, Part IV, 
para. 8.35.  In this case, the appeal period to the May 1993 
rating decision ended in May 1994.  See 38 C.F.R. § 20.302 
(2001).  As such, the July 1998 notice cannot reactivate the 
appeal to the May 1993 rating decision.  See M21-1, Part IV, 
para. 8.35.; 38 U.S.C.A. § 7105 (West 1991). Accordingly, the 
May 1993 rating decision is final.  38 U.S.C.A. § 7105.  

The Board finds, however, that the July 1998 filing may serve 
as a notice of disagreement to the August 1997 rating 
decision that granted only a 50 percent evaluation for PTSD.  
The Board is puzzled as to why the veteran would express 
satisfaction with the 50 percent rating assigned in his 
August 1997 letter and later express dissatisfaction with the 
very same rating assigned.  Arguably the July 1998 filing is 
not a notice of disagreement, but rather a new claim.  
Nevertheless, the law is clear.  The timely filing of a 
notice of disagreement initiates the appellate review 
process.  As such, in the presence of the July 1998 filing, 
the August 1997 rating decision was never final, and both the 
RO's January 2001 rating decision, and the Board's now 
vacated December 2001 decision were premature in the absence 
of finality.  38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 3.105.  

Accordingly, as a 100 percent evaluation for PTSD was granted 
in August 2001, effective from July 17, 1998, the only 
remaining question before the Board is what evaluation is 
warranted for PTSD from October 22, 1992 to July 16, 1998.  
(Recall that the August 1997 rating decision assigned both a 
50 percent evaluation, as well as an effective date for that 
evaluation of October 22, 1992.)  As this issue is 
inextricably intertwined with the issues remanded in December 
2001, the development ordered with respect to those issues 
must be completed prior to any further Board action.

Hence, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all pertinent records 
which have not previously been obtained 
from identified treatment sources, to 
include all VA outpatient treatment 
records from the Satellite Outpatient 
Clinic and Veterans Center located in 
Worcester, Massachusetts during the 
period from July 17, 1997 to July 17, 
1998.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
efforts to secure government records must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts would be futile.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO should 
readjudicate what evaluation is warranted 
for PTSD from October 22, 1992 to July 
16, 1998, and in so doing address the 
issues of entitlement to an effective 
date prior to July 17, 1998, for a 
disability rating in excess of 50 percent 
for PTSD and entitlement to an effective 
date prior to July 17, 1998, for a total 
rating for compensation purposes based 
upon individual unemployability.  If any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

